NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0950n.06
                                    Filed: December 5, 2005

                                                  No. 05-1064

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                             )
                                                      )
         Plaintiff-Appellee,                          )
                                                      )    ON APPEAL FROM THE UNITED
v.                                                    )    STATES DISTRICT COURT FOR THE
                                                      )    EASTERN DISTRICT OF MICHIGAN
TONY RAMONE POTTER,                                   )
                                                      )
         Defendant-Appellant.                         )    OPINION
                                                      )

Before: GILMAN AND COOK, Circuit Judges; and CARR, District Judge.*

         JAMES G. CARR, DISTRICT JUDGE. This is an appeal from a conviction following

the defendant’s conditional plea of guilty to drug and gun-possession charges. The defendant asserts

a single issue on appeal: namely, that a search warrant for his residence was not based on probable

cause.

         For the reasons that follow, we AFFIRM the judgment of the district court.

                                               BACKGROUND

         The affidavit on which the search warrant was based stated that the affiant had contacted a

confidential informant [CI] around 8:00 p.m. on September 18, 2002, and the informant “advised

that 111 East Euclid St. is currently involved in the sale and trafficking of crack cocaine . . .

operated by Tony Ramone Potter . . . of that residence.” (J.A. at 90, ¶ 3.)


         *
         The Honorable James G. Carr, Chief United States District Judge for the Northern District of Ohio, sitting
by designation.
The affidavit further stated:

4.     CI advised that CI has been purchasing crack cocaine from Tony Potter once

       or twice a month for approximately the last four to five years.

5.     Affiant as well as the officers listed above then set up a controlled buy with

       the CI. CI was body searched by Sgt. Kantor with no drugs, paraphernalia,

       or money being found on his person. CI’s vehicle was also searched by

       Affiant and Sgt. Kanto with no drugs, paraphernalia, or money being found

       in it.

6.     CI then drove CI’s vehicle from the Jackson Police Department to a driveway

       near the intersection of Belden St. and Addison St. While driving to this

       location, CI was alone driving CI’s vehicle while Sgt. Kantor and Affiant

       followed CI in an undercover vehicle. At the location we were joined by

       Detective Gonzalez, who was already on location.

7.     CI then entered the vehicle occupied by Affiant and Sgt. Kantor while

       Detective Gonzalez remained with CI’s vehicle. Affiant then drove to the

       intersection of South St. and Airline Dr. specifically the parking lot of the

       Southside Deli at that location. At that location CI attempted to contact Tony

       Potter from the pay phone there. This pay phone was malfunctioning so CI

       reentered Affiant’s vehicle and Affiant went to the parking lot of the Buddy’s

       Gas Station on the Northeast corner of the same intersection.

8.     From the pay phone located at this location, CI called 812-1638 the cell

       phone believed to be owned by Tony Potter. On the first call the phone was


                                         2
      not answered, however CI left a voice mail on the phone stating that the CI

      was in town and would call Tony back soon.

9.    CI then waited approximately three to five minutes and called the same

      number again from the pay phone at Buddy’s. CI then made contact with a

      person he called “Ton” and later stated was in fact Tony Potter. CI then set

      up a buy and told “Ton” that he would see him in approximately 5 min.

      After the conversation ended CI re-entered Affiant’s vehicle and was

      transported back to CI’s vehicle where Detective Gonzalez was waiting. CI

      advised that the buy would take place in front of 111 E. Euclid St., Potter’s

      residence.

10.   CI then entered their vehicle and drove Southbound on Belden St.

      Westbound on South St. then Northbound on Francis St. to the intersection

      of Francis St. and Euclid St. During this entire route CI was alone in CI’s

      vehicle while being followed by Affiant and Sgt. Kantor in Affiant’s vehicle.

11.   CI then turned Eastbound on Euclid St. where Detective Gonzalez could

      observe the vehicle.

12.   Detective Gonzalez advised that CI drove to 111 E. Euclid St. and stopped

      in front. CI’s vehicle was then entered by a subject, later identified as

      Charles Suddeth DOB: 07/20/58 while another subject, later identified as

      Tony Potter remained outside the vehicle between 111 E. Euclid St. and the

      CI’s vehicle.

13.   Suddeth entered the vehicle for approximately 30 seconds and then exited the


                                        3
      vehicle.

14.   CI’s vehicle then turned around using a driveway and drove directly to the

      Jackson Police department being observed by either Detective Gonzalez or

      Affiant the entire drive.

15.   At the Jackson Police Department, CI turned over 3 rocks of suspected crack

      cocaine to Sgt. Kantor. Affiant then field tested suspected crack cocaine and

      it tested positive for evidence of cocaine.

16.   CI was again searched by Sgt. Kantor. As well, CI’s vehicle was then

      searched by Affiant. No other drugs, paraphernalia, nor money were located

      on CI nor in CI’s vehicle.

17.   Today on September 22, 2003, at approximately 1930 hours, CI again

      responded to the Jackson Police Department where CI was met by Sgt.

      Kantor. Sgt. Kantor again set up a controlled buy with CI. CI was provided

      with pre-recorded buy funds.

18.   CI was body searched by Officer Adam Williams as well, his vehicle was

      searched by Officer Matt Peters. No drugs, paraphernalia, or money were

      located on CI or in vehicle.

19.   CI then drove to the Buddy’s station at the intersection of Airline Dr. and

      South St. where CI then set up a buy with Tony Potter.

20.   CI then drove to the Party Pak on Francis St. betweeen Euclid St. and

      Mansion St.

21.   While the CI was driving to the Party Pak, Affiant was in an observation


                                        4
                point for 111 E. Euclid St. While there, Affiant saw a subject, later identified

                as Charles Suddeth exit 111 E. Euclid St. with an unknown black male. They

                then walked to [sic] Westbound to Francis St., then Southbound on Francis

                St.

         22.    At the Party Pak, Officer’s [sic] Peters, Williams, and Sgt. Kantor observed

                the CI enter the parking lot.       Suddeth then entered CI’s vehicle for

                approximately 20 seconds. Suddeth then exited CI’s vehicle.

         23.    CI then drove from the Party Pak directly to the Jackson Police Department

                where CI turned over 4 rocks of suspected crack cocaine to Sgt. Kantor. The

                rocks were then field tested by Officer Peters where they tested positive for

                evidence of crack cocaine.

         24.    CI was then body searched by Sgt. Kantor and CI’s vehicle was searched by

                Officer Williams with no drugs, paraphernalia, or money found on CI or in

                CI’s vehicle.

         25.    After the buy took place, Affiant observed Suddeth come from Francis St. to

                111 E. Euclid St. and enter 111 E. Euclid St. The unknown black male

                accompanied Suddeth to 111 E. Euclid St. then left that location walking

                Westbound.

(J.A. at 90-91.)

         We review the issuing judge’s factual findings using a clearly erroneous standard, and

evaluate the judge’s legal conclusions de novo. United States v. Smith, 182 F.3d 473, 476 (6th Cir.

1999).


                                                   5
                                           DISCUSSION

       The defendant argues that the information connecting the premises to be searched, 111 E.

Euclid, with drugs was not sufficient to enable the issuing judge to find probable cause that drugs

would be found at that location. He also asserts that the affidavit does not disclose a basis for

finding the informant credible and reliable, and that the informant’s information was not

corroborated.

       We turn first to the issue of the informant’s reliability and credibility (i.e., how the informant

knew what he was talking about and why the issuing judge could give credence to what he said).

       The informant knew what he was talking about because he was relaying first-hand

information and experience: he had been purchasing crack cocaine from the defendant once or twice

a month for the previous four to five years. It is reasonable, in light of that representation, to

conclude that the informant’s information about the premises being “currently involved in the sale

and trafficking of crack cocaine” and being “operated by Tony Ramone Potter” likewise is based

on personal observation and experience. Someone who has been buying drugs knows where he has

been getting them.

       The issuing judge could reasonably give credence to the informant’s information because,

under the affiant’s supervision and shortly before the request for the warrant, the informant had

successfully completed two controlled purchases of crack cocaine. Both buys occurred after the

informant had made arrangements with a person whom he said was the defendant to buy crack

cocaine.

       The defendant was on hand when the first buy occurred outside the premises. This

conjunction of person, premises, and contraband – a showing, in effect, on the informant’s part that


                                                   6
he could “deliver” on what he was saying about the defendant as a drug dealer – makes what he says

is going on at the premises plausible and worthy of belief.

       We conclude, accordingly, that the issuing judge had an ample basis for finding the

information provided by the informant reliable, because it was based on the informant’s own

experience and activities. The judge also had an ample basis for finding the informant to be truthful

in view of the successful controlled buys and the defendant’s presence at one of those buys, which

had taken place outside premises described as his residence.

       The remaining issue is whether these facts sufficed to establish probable cause to believe that

drugs would be found at 111 East Euclid. We conclude that they did.

       The affidavit recites that 111 East Euclid is a two-story single family residence. The affiant

gave an exacting description of the structure’s appearance; the degree of detail makes clear that he

is reporting that description on the basis of his own observations or those of fellow officers. He also

reports that that is the defendant’s residence; observation of the defendant near the building during

the first controlled buy confirms the likelihood that such is so.

       Having connected the defendant to the premises and shown cause to believe that he was a

drug dealer, the affiant recited circumstances about the controlled buys that made the necessary

connection between the defendant’s drug dealing and the probable presence of drugs in the premises.

       To be sure, those buys did not happen inside the premises. But one occurred in front of the

premises and in the defendant’s presence, although he did not deliver the drugs himself. But he

could see what was going on, and his presence confirms his likely involvement in the transaction.

The other controlled buy involved the same courier, who was seen going into the premises after the

second sale had been consummated. His return to that location increased the likelihood that it


                                                  7
contained drugs

       This set of circumstances, in our view, sufficed to persuade the issuing judge that drugs were

likely to be found at the described location, which was shown to have been the residence of a long-

time drug dealer, proximate to where the first sale occurred, and where the courier in both sales

returned immediately after the second sale.

                                         CONCLUSION

       Finding no error in the trial court’s denial of the defendant’s motion to suppress, we

AFFIRM the judgment of the district court.




                                                 8